Title: From John Adams to Thomas Gaskins, 11 June 1798
From: Adams, John
To: Gaskins, Thomas,Blagrove, Peter P.



To the Inhabitants Citizens and Inhabitants of the County of Northumberland, in the lower Part of the Northern Neck of Virginia.Gentlemen
Philadelphia June 11 1798

I have recd your Address to the President Senate and House of Representatives.
Misunderstandings and Differences cannot always be avoided between Individuals or Nations, unless both Parties are sincere and candid. Perhaps not always, even when they are so.
Certain partial distinctions, have prevailed to give a Pretext, or rather an Invitation and Encouragement to France to believe that We are a divided People,—The American Nation has indeed arrived at that momentous Crisis, when it is necessary to convince France, as well as all Nations, that We Shall again United, and discountenance and discredit those unblushing Falshoods that have divided Us.
John Adams